DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third scan, which differs from the first scan and second scan set to overlap the cooling time of claim 7 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low intensity” in claim 8 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, any B-mode image which is not explicitly recited as being a high intensity has been interpreted as a low intensity. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa et al. (US 20190029649 A1), hereinafter Tanigawa in view of Huang et al. (US 20200256971 A1), hereinafter Huang.
Regarding claim 1,
Tanigawa teaches an ultrasonic diagnostic apparatus (at least fig. 1 (1) and corresponding disclosure in at least [0024]), comprising:
An ultrasonic probe (at least fig. 1 (2) and corresponding disclosure in at least [0025]); and 
Processing circuitry (at least fig. 1 (8) and corresponding disclosure in at least [0028]) configured to:
	Cause the ultrasonic probe to perform a first scan (at least fig. 5 (S2) and corresponding disclosure in at least [0050]) and a second scan ([0083] which discloses an ultrasonic pulse for measuring attenuation as a third ultrasound outside of the ultrasonic B-mode pulse and the ultrasonic detecting pulse) in a same scan sequence (Examiner notes the third ultrasound is interpreted to be in same sequence as the first and second ultrasound), 
wherein the first scan is for calculating a first index value based on a displacement of tissue by a shear wave that propagates through a living body ([0051] which discloses the first calculating section calculates an elasticity value for the biological tissue based on the echo signal of the detecting pulse [0002] which discloses measurement values relating to elasticity are calculated by detecting a displacement of biological tissue induced by shear waves)

	Generate a first image based on the first index value (at least fig. 8 (CI1) and corresponding disclosure in at least [0063] which discloses the first color image Cl1 has color information according to the elasticity value), and generate a second image based on the second index value (at least fig. 8 (Cl1) and corresponding disclosure in at least [0063] which discloses the first color image Cl1 has color information according to the elasticity value) ; 
And 
Cause a display to simultaneously display the first image and the second image (at least fig. 8 depicts Cl1 displayed. Examiner notes the color image comprising color information according to both the first index value and the second index value are thus displayed simultaneously)

Tanigawa fails to explicitly teach wherein the attenuation value is an attenuation coefficient.
Huang, in a similar field of endeavor involving ultrasound imaging, teaches a scan for calculating a second index that is an attenuation coefficient indicating an attenuation of a reflected wave signal of an ultrasound wave applied into the living body ([0007] which discloses transmitting a pulse sequence and receiving echo signals and determining an attenuation coefficient of the tissue based on the received echo signals) and displaying simultaneously a first image and a second image based on the second index value (at least fig. 5 (505) and corresponding disclosure in at least [0055] and [0056] which discloses the attenuation coefficient information may be displayed concurrently with a B-mode image)

It would have been further obvious to a person having ordinary skill in the art to have modified they system of Tanigawa to include simultaneously displaying the first image of Tanigawa and the second image of Huang as taught by Huang in order to visualize the shear wave data and the attenuation coefficient information concurrently enhancing the efficiency of analysis of the information. 

Regarding claim 2,
Tanigawa, as modified, teaches the elements of claim 1 as previously stated. Tanigawa further teaches wherein the processing circuitry is further configured to move a first region (at least fig. 4 (R1) and corresponding disclosure in at least [0049]) for acquiring the first index value and a second region (at least fig. 4 (R1) and corresponding disclosure in at least [0049]) for acquiring the second index value in conjunction with each other ([0049] which discloses the operation device is used to define a display region R1 in which the first color image CI1 is desired to be displayed . Examiner notes that the R1 is a region for acquiring both the first index value and the second index value and would move when the operator changes the position of R1)

Regarding claim 3,
Tanigawa, as modified, teaches the elements of claim 1 as previously stated. Tanigawa further teaches wherein the processing circuitry is further configured to:	generate a third image (at least fig. 1 (CI1) and corresponding disclosure in at least [0063]) indicating propagation of the shear wave ([0032] which discloses the elasticity value is based on the velocity of propagation and is thus indicative of the propagation of the shear wave); and 


Regarding claim 4,
Tanigawa, as modified, teaches the elements of claim 1 as previously stated. Tanigawa further teaches wherein, in the scan sequence, the first scan and the second scan are successively set (examiner notes that the first and second scan are successively set in that they occur at different times since they use different ultrasound transmissions).

Regarding claim 6,
Tanigawa, as modified, teaches the elements of claim 1 as previously stated. Tanigawa further teaches wherein, in the scan sequence, the second scan is set immediately after the first scan (examiner notes a person having ordinary skill in the art would recognize when the third ultrasound would occur after the ultrasonic detecting pulse for detecting shear waves as it is a different and third ultrasound as disclosed in [0083]), and a cooling time is set immediately after the second scan (Examiner notes there are no further transmissions after the second scan, thus a cooling time would occur)

Regarding claim 9,
	Tanigawa, as modified, teaches the elements of claim 1 as previously stated. Tanigawa further teaches wherein the scan sequence includes a B-mode scan (at least fig. 5 (S1) and corresponding disclosure in at least [0049]), the first scan (S2), and the second scan ([0083] which discloses an 

	Regarding claim 10,
	Tanigawa, as modified, teaches the elements of claim 9 as previously stated. Tanigawa further teaches wherein the scan sequence further includes a cooling time (Examiner notes that any point in which there is no transmission is interpreted as a cooling time, thus at least a cooling time would occur after the second scan when no further transmissions are occurring).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa and Huang as applied to claim 1 above and further in view of Sonoyama et al. (US 20180035980 A1), hereinafter Sonoyama. 
Regarding claim 5,
Tanigawa teaches the elements of claim 1 as previously stated. It would appear that a cooling time is set after the first scan, and the second scan is set immediately after the cooling time (Examiner notes that any time between the first and second scan is interpreted as a cooling time) 
Nonetheless, Sonoyama, in a similar field of endeavor involving ultrasound imaging, teaches a cooling time is set after a first scan for measuring a propagation of a shear wave, and a second scan is set immediately after the cooling time ([0054] which discloses after the completion of a measurement sequence, a non-operation period for allowing the probe to cool, and a next measurement sequence may be started after the non-operation period)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Tanigawa to include a cooling time after the first scan as taught by . 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa and Huang as applied to claim 1 above and further in view of Iwama et al. (US 20160095582 A1), hereinafter Iwama. 
Regarding claim 7,
Tanigawa, as modified, teaches the elements of claim 1 as previously stated. Tanigawa further teaches wherein a cooling time is set immediately after the second scan (Examiner notes there are no further transmissions after the second scan, thus a cooling time would occur) and further teaches a third scan (at least fig. 5 (S1) and corresponding disclosure in at least [0049]), which differs from the first scan and second scan. 
Tanigawa fails to explicitly teach wherein the third scan is set to overlap the cooling time. 
Iwama, in a similar field of endeavor involving ultrasound imaging, teaches wherein a cooling time (at least fig. 3 (T7-T8)). Examiner notes this time has been interpreted as a cooling time between shear wave measurement scans) is set immediately after a first scan for measuring shear waves (at least fig. 3 (tracking period) and corresponding disclosure in at least [0023]), and a third scan for B-mode imaging (at least fig. 3 (B-mode image generation period) and corresponding disclosure in at least [0023]) is set to overlap the cooling time (at least fig. 3))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Tanigawa to include the third scan during a cooling period after the first scan as taught by Iwama in order to update the B-mode image after the first scan has been performed. Such a modification would enhance the diagnosis, by allowing the color image to be superimposed over an updated B-mode image. 

Regarding claim 8,
Iwama further teaches wherein the third scan is a low-intensity B-mode scan (at least [0023] which discloses a B-mode image generation period (i.e. B-mode scan) and [0079] which discloses the power value required for each of the power sources can be kept low)


Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot in view of the new grounds of rejection necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                    

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793